              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:21-cv-00233-MR
           CRIMINAL CASE NO. 1:19-cr-00060-MR-WCM-3


CHARLES MICHAEL LEDFORD,        )
                                )
              Petitioner,       )
                                )
vs.                             )
                                )
UNITED STATES OF AMERICA,       )             MEMORANDUM OF
                                )             DECISION AND ORDER
              Respondent.       )
_______________________________ )

      THIS MATTER is before the Court on Petitioner’s Motion under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in

Federal Custody. [Doc. 1].

I.    BACKGROUND

      Petitioner was charged in a fourteen-count Superseding Bill of

Indictment along with five co-Defendants in a methamphetamine trafficking

conspiracy. In Count One of the Superseding Bill of Indictment, Petitioner

was charged with a single count of conspiracy to possess with intent to

distribute 50 grams or more of actual methamphetamine, in violation of 21

U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846.       [1:19-cr-00060-MR-WCM

(“CR”) Doc. 63].



     Case 1:19-cr-00060-MR-WCM Document 227 Filed 08/28/21 Page 1 of 18
      Petitioner signed a written Plea Agreement in which he admitted his

guilt of Count One and acknowledged that: his maximum sentencing

exposure of a minimum of 10 years’ imprisonment and a maximum of life

imprisonment;1 the sentence had not yet been determined and an advisory

guideline sentence would be calculated; the sentence, up to the statutory

maximum, would be determined at the Court’s sole discretion; and he would

not be able to withdraw the plea as a result of the sentence imposed. [CR

Doc. 106 at ¶¶ 4-6]. The parties agreed to jointly recommend that: the

amount of actual methamphetamine known to or reasonably foreseeable to

Petitioner was 3,890.86 grams and the amount of mixture or substance

containing a detectable amount of methamphetamine known to or

reasonably foreseeable to Petitioner was 159.9 grams [id. at ¶ 7(a)]; the base

offense level would be increased by two levels because Petitioner

maintained a premises for the purpose of distributing a controlled substance,

including storing a controlled substance for the purpose of distribution

pursuant to U.S.S.G. § 2D1.1(b)(12) [id. at ¶ 7(b)]; the plea was timely

pursuant to U.S.S.G. § 3E1.1(a) [id. at ¶ 7(c)]; and the career offender or

armed career criminal provision could be used in determining the sentence,



1The Plea Agreement notes that the minimum mandatory sentence may rise to 15 years
or 25 years if warranted by Petitioner’s prior convictions. [CR Doc. 106 at ¶ 4].
                                        2

    Case 1:19-cr-00060-MR-WCM Document 227 Filed 08/28/21 Page 2 of 18
if applicable [id. at ¶ 7(d)].    The parties remained free to argue their

respective positions regarding any other specific offense characteristics,

cross-references,    special     instructions,   reductions,   enhancements,

departures, and adjustments to the offense level and to seek a departure or

variance from the applicable guideline range. [Id. at ¶¶ 7(e)-(f)]. The Plea

Agreement further set forth the rights the Petitioner was waiving by pleading

guilty including the right: to be tried by a jury; to be assisted by an attorney

at trial; to confront and cross-examine witnesses; and not to be compelled to

incriminate himself. [Id. at ¶ 14]. Petitioner expressly agreed to waive his

appellate and post-conviction rights except for claims of ineffective

assistance of counsel and prosecutorial misconduct. [Id. at ¶¶ 15-16].

      A Rule 11 hearing was held before the Honorable W. Carleton Metcalf,

United States Magistrate Judge, on October 9, 2019.            [CR Doc. 218].

Petitioner stated, under oath, that he and counsel had reviewed the

Superseding Indictment and the Plea Agreement together.            [Id. at 7-8].

Judge Metcalf read aloud Count One of the Indictment and the statute to

which Petitioner was pleading guilty, explained the elements of the offense,

and advised Petitioner of his sentencing exposure of a minimum of 10 years’

imprisonment and a maximum of life. [Id. at 8-11]. Petitioner stated that he

understood the charge against him, including the maximum and minimum


                                        3

    Case 1:19-cr-00060-MR-WCM Document 227 Filed 08/28/21 Page 3 of 18
penalties and the elements of the offense. [Id. at 12]. Petitioner agreed that

counsel had discussed the sentencing guidelines with him and that he

understood the Court could impose any sentence within the statutory limits

and his sentence may be lower or higher than the guidelines range. [Id. at

12-14]. Petitioner stated that he understood that the plea would be binding

even if the sentence was more severe than he expected.               [Id. at 14].

Petitioner confirmed that by pleading guilty, he was waiving the right to plead

not guilty, the right to have a speedy trial before a jury with the assistance of

counsel, the right to summon witnesses to testify on his behalf, the right to

confront witnesses against him, and the right to receive the presumption of

innocence. [Id. at 15-16]. Petitioner further stated that he was in fact guilty

of Count One; that his plea was freely and voluntarily entered with a full

understanding of what he was doing; that he was not promised anything

other than the promises contained in the Plea Agreement; and that he was

not threatened to enter the plea agreement against his wishes. [Id. at 16,

26-27]. Petitioner acknowledged that he knowingly and willingly accepted

the Plea Agreement’s limitation on the right to appeal and file post-conviction

proceedings. [Id. at 30]. Petitioner confirmed that he had ample time to

discuss possible defenses with counsel and was entirely satisfied with

counsel’s services. [Id. at 31].


                                       4

    Case 1:19-cr-00060-MR-WCM Document 227 Filed 08/28/21 Page 4 of 18
      In support of Petitioner’s guilty plea, the parties submitted a written

Factual Basis that states in pertinent part:

            Between January and April of 2018, a number of
      informants came forward and provided information on
      LEDFORD and/or BURCH to include information that they
      each attempted to obstruct or impede the administration of
      justice with respect to the investigation by threatening or
      intimidating co-conspirators who could be witnesses
      against them. For example, on January 13, 2018, Investigator
      Thomas Heath Woodard from the CCSO-NC met with a CCSO-
      NC informant – referred to as CI#3. CI#3 reported, among other
      things, that LEDFORD’s top customer in the Clay County, North
      Carolina area is BURCH. BURCH is also LEDFORD’s right hand
      man and collects money owed to LEDFORD. LEDFORD meets
      with BURCH at BURCH’s residence or elsewhere in Clay
      County. BURCH pays LEDFORD and then BURCH distributes
      meth to a variety of Clay County, North Carolina customers.
      BURCH collects their narcotics proceeds and then gives them to
      LEDFORD when LEDFORD makes his next trip up to Clay
      County, North Carolina. Sometimes, BURCH goes down to
      Georgia to pick up the meth. CI#3 also met with investigators in
      February, March, April and May of 2018, reporting, among other
      things that LEDFORD told “SS” who LEDFORD suspected of
      being a confidential informant or thinking about being a
      confidential informant, that “No CI, no trial” and that that
      may not be a price she was willing to pay – referring to
      LEDFORD threatening SS if she is a confidential informant
      or thinking about becoming one. BURCH told a group present
      afterwards that he puts the bodies of those who misbehave in the
      well behind his residence – referring to his participation in the
      threat as well.
      …
            On April 10, 2018, investigators from Georgia, including
      GBI ASAC Howard, and North Carolina, including members of
      the CCSO-NC, meth with a GBI informant in Union County,
      Georgia. GBI CI-88-993 told investigators, among other things,
      that he/she was at BURCH’s North Carolina residence with SS
      one day when BURCH was on the phone with LEDFORD. SS
                                       5

    Case 1:19-cr-00060-MR-WCM Document 227 Filed 08/28/21 Page 5 of 18
     had just gotten out of the Towns County, Georgia jail. BURCH
     put LEDFORD on speaker phone and BURCH told SS “I don’t
     know what they offered you during your stay at Towns County,
     but without a witness, there is no case,” which was taken as a
     threat to SS.
     …
            [Ledford’s] residence was equipped with a video
     surveillance system. The video feeds from the surveillance
     cameras were viewable on a monitor set up in the master
     bedroom of the residence. Investigators seized, among other
     things, a bag of meth from the master bedroom; bags containing
     meth residue; a container of meth in Melinda’s purse; and a
     loaded KBI .380 caliber semi-automatic pistol in a green
     ammo can in the shed attached to the residence.
     Investigators found LEDFORD’s stash in a hallway closet. More
     specifically, they found a hidden compartment in a closet. Inside
     the compartment, they found a cooler and a black and gray bag.
     Inside the cooler and bag, they found a total of approximately 5
     pounds of meth; a vacuum sealed bag of $30,000 in U.S.
     currency; and four sets of digital scales….
     …
            Sgt. Tyler Hooks of Rockdale County Sheriff’s Office in
     Georgia, intercepted a letter LEDFORD sent to his wife,
     Melinda after his arrest while he was being detained in
     Georgia. Sgt. Hooks notified GBI ASAC Howard on November
     19, 2018 and provided him a copy of the intercepted letter. In the
     letter, LEDFORD coaches his wife on her possible courtroom
     testimony. More specifically, in order for his confessions to
     be “thrown out” LEDFORD told her that they will need to
     show, falsely, that investigators threatened both of them
     with the Department of Family and Children Services and
     with the arrest of Melinda if LEDFORD did not talk – thereby
     presenting a false narrative in an attempt to have his
     confession suppressed.

[CR Doc. 107: Factual Basis at 3, 6, 8] (emphasis added).

     Petitioner stated at the Rule 11 hearing that he received a copy of the

Factual Basis; that he read and understood it; that it was true and accurate;
                                     6

    Case 1:19-cr-00060-MR-WCM Document 227 Filed 08/28/21 Page 6 of 18
and that if the matter had proceeded to trial, the Government would have

been able to prove each of the statements in the Factual Basis beyond a

reasonable doubt. [CR Doc. 218 at 26; see also CR Doc. 112: Certification].

      The Presentence Investigation Report (“PSR”) reiterated the offense

conduct from the Factual Basis verbatim, including the paragraphs cited

above. [CR Doc. 143: PSR at ¶¶ 25, 26, 38, 44]. The PSR calculated the

base offense level as 36 because the offense was a violation of § 841 and

Petitioner was accountable for 159.9 grams of a mixture or substance

containing a detectable amount of methamphetamine and 3,890.86 grams

of actual methamphetamine per U.S.S.G. § 2D1.1(a)(5).              [Id. at ¶ 55].

Petitioner’s offense level was increased a total of six additional levels for

specific offense characteristics, including possessing a dangerous weapon,

see U.S.S.G. § 2D1.1(b)(1); maintaining a premises for the purpose of

distributing or manufacturing a controlled substance, see U.S.S.G. §

2D1.1(b)(12); and obstructing justice, see U.S.S.G. § 3C1.1. [Id. at ¶¶ 51,

56, 57, 60]. Three levels were deducted for acceptance of responsibility,

resulting in a total offense level of 39. [Id. at ¶¶ 63-65]. Petitioner had five

criminal history points and a criminal history category of III. [Id. at ¶¶ 73-74].

The resulting advisory guideline range was 324 to 405 months’ imprisonment

and at least five years of supervised release. [Id. at ¶¶ 100, 103].


                                        7

    Case 1:19-cr-00060-MR-WCM Document 227 Filed 08/28/21 Page 7 of 18
      The Court held a sentencing hearing on February 27, 2020. [CR Doc.

217]. Petitioner stated that he recalled the Rule 11 hearing; that he had

answered the questions before Judge Metcalf truthfully; and that he would

answer the questions the same if asked again. [Id. at 3-4]. Petitioner

confirmed that he was pleading guilty because he is guilty, and that his plea

was not the result of any threat, force, or promise other than the promises

contained in the Plea Agreement. [Id. at 4-5]. Petitioner agreed that he had

seen the PSR prior to sentencing, that he understood its contents, and that

he had an adequate opportunity to review it with counsel. [Id. at 5-7].

Petitioner’s counsel confirmed that he had an adequate opportunity to review

the PSR with Petitioner. [Id. at 7].

      Defense counsel conceded that the PSR correctly calculated the

advisory guidelines range but argued for a sentence between 168 and 210

months’ imprisonment due to Petitioner’s low recidivism risk; his health

condition, family, and work history; and the overall goals of the sentencing

guidelines. [CR Doc. 217 at 9-11]. The Government requested a sentence

within the advisory guidelines range for a number of reasons, including the

damage caused by Petitioner’s offenses in both North Carolina and Georgia,

his attempts to obstruct justice, and his criminal history. [Id. at 12-17].

During the allocution, Petitioner apologized for his crimes and asked the


                                       8

    Case 1:19-cr-00060-MR-WCM Document 227 Filed 08/28/21 Page 8 of 18
Court not to take the rest of his life away from him. [Id. at 17-18]. After

considering the factors under 18 U.S.C. § 3553(a), the Court sentenced

Petitioner at the bottom of the advisory guidelines range to a term of 324

months’ imprisonment to be followed by five years of supervised release.

[Doc. 217 at 18-19; CR Doc. 169].

     On direct appeal, Petitioner argued that the Court erred by accepting

enhancements that were not part of the plea agreement such that Petitioner

was sentenced using a significantly higher guideline range, and that counsel

was ineffective for failing to object to those enhancements. The Fourth

Circuit Court of Appeals dismissed the appeal, on the grounds that the

substantive claim was barred by the appellate waiver and the ineffective

assistance   claim   was   not   cognizable   on   direct    appeal   because

ineffectiveness did not conclusively appear on the face of the record. United

States v. Ledford, 834 F. App’x 12 (4th Cir. 2021).         The United States

Supreme Court denied certiorari on May 17, 2021. Ledford v. United States,

2021 WL 1951996 (2021).




                                     9

    Case 1:19-cr-00060-MR-WCM Document 227 Filed 08/28/21 Page 9 of 18
        Petitioner filed the instant pro se Motion to Vacate pursuant to 28

U.S.C. § 2255 on August 21, 2021.2 Petitioner raises a single claim of

ineffective assistance of counsel as follows:

              My attorney failed to object to enhancements that were not
        contained within my Plea Agreement which caused me to receive
        a vastly different advisory guideline range.       Without the
        enhancements my advisory guideline range would have been
        210-262 months, instead of the range Judge Reidinger
        considered of 324-405 months. Plea Agreements are forms of
        contracts between the parties, higher scrutiny must be given to
        Plea Agreements because of the fundamental rights at stake.

[Doc. 1 at 4]. Petitioner asks the Court to “[r]emand, vacate, resentence

without any enhancements.” [Doc. 1 at 12].

        The Court has concluded that no response from the United States is

required, and now considers Petitioner’s claim.

II.     SECTION 2255 STANDARD OF REVIEW

        A federal prisoner claiming that his “sentence was imposed in violation

of the Constitution or the laws of the United States, or that the court was

without jurisdiction to impose such sentence, or that the sentence was in

excess of the maximum authorized by law, or is otherwise subject to

collateral attack, may move the court which imposed the sentence to vacate,

set aside or correct the sentence.” 28 U.S.C. § 2255(a).


2See Houston v. Lack, 487 U.S. 266, 276 (1988) (establishing the prisoner mailbox rule);
Rule 3(d), 28 U.S.C. foll. § 2255 (addressing inmate filings).
                                          10

      Case 1:19-cr-00060-MR-WCM Document 227 Filed 08/28/21 Page 10 of 18
         Rule 4(b) of the Rules Governing Section 2255 Proceedings provides

that courts are to promptly examine motions to vacate, along with “any

attached exhibits and the record of prior proceedings …” in order to

determine whether the petitioner is entitled to any relief on the claims set

forth therein. After examining the record in this matter, the Court finds that

the arguments presented by Petitioner can be resolved without an

evidentiary hearing based on the record and governing case law.          See

Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).

III.     DISCUSSION

         Petitioner contends that counsel provided ineffective assistance

because he “failed to object to [sentencing] enhancements that were not

contained within [his] plea agreement.” [Doc. 1 at 4].

         The Sixth Amendment to the U.S. Constitution guarantees that in all

criminal prosecutions, the accused has the right to the assistance of counsel

for his defense. See U.S. Const. Amend. VI. To show ineffective assistance

of counsel, a petitioner must first establish deficient performance by counsel

and, second, that the deficient performance prejudiced him. See Strickland

v. Washington, 466 U.S. 668, 687-88 (1984). The deficiency prong turns on

whether “counsel’s representation fell below an objective standard of

reasonableness ... under prevailing professional norms.” Id. at 688.         A


                                       11

       Case 1:19-cr-00060-MR-WCM Document 227 Filed 08/28/21 Page 11 of 18
reviewing court “must apply a ‘strong presumption’ that counsel's

representation was within the ‘wide range’ of reasonable professional

assistance.”   Harrington v. Richter, 562 U.S. 86, 104 (2011) (quoting

Strickland, 466 U.S. at 689). The prejudice prong inquires into whether

counsel’s deficiency affected the judgment. See Strickland, 466 U.S. at 691.

A petitioner must demonstrate “a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding would have

been different.    A reasonable probability is a probability sufficient to

undermine confidence in the outcome.” Id. at 694. The petitioner “bears the

burden of affirmatively proving prejudice.” Bowie v. Branker, 512 F.3d 112,

120 (4th Cir. 2008). If the petitioner fails to meet this burden, a reviewing

court need not even consider the performance prong. Strickland, 466 U.S.

at 670.   When applying the Strickland prejudice test in the context of

sentencing, “any amount of actual jail time has Sixth Amendment

significance.” Glover v. United States, 531 U.S. 198, 203 (4th Cir. 2001).

      As a preliminary matter, Petitioner’s conclusory allegation that counsel

was ineffective for failing to “object to enhancements” is too vague to support

relief. See generally United States v. Dyess, 730 F.3d 354 (4th Cir. 2013)

(vague and conclusory allegations contained in a § 2255 petition may be

disposed of without further investigation by the district court).


                                       12

    Case 1:19-cr-00060-MR-WCM Document 227 Filed 08/28/21 Page 12 of 18
     Construing the pro se Motion to Vacate liberally, Petitioner appears to

contend that counsel should have objected to the two-level increases to his

offense level for possession of a dangerous weapon (including a firearm)

pursuant to U.S.S.G. § 2D1.1(b)(1) and for obstruction of justice pursuant to

U.S.S.G. § 3C1.1. [CR Doc. 143 at ¶¶ 56, 60].

     Section 2D1.1(b)(1) calls for a two-level increase “[i]f a dangerous

weapon (including a firearm) was possessed….” U.S.S.G. § 2D1.1(b)(1)

(2018). This enhancement “should be applied if the weapon was present,

unless it is clearly improbable that the weapon was connected with the

offense,” for instance, “if the defendant, arrested at the defendant’s

residence, had an unloaded hunting rifle in the closet.” U.S.S.G. § 2D1.1,

app. note 11(A). For this enhancement to apply, the Government must prove

by a preponderance of the evidence that “the weapon was possessed in

connection with drug activity that was part of the same course of conduct or

common scheme as the offense of conviction.” United States v. McAllister,

272 F.3d 228, 233-34 (4th Cir. 2001). Proof of constructive possession is

sufficient, and the Government is entitled to rely on circumstantial evidence

to carry its burden. United States v. Manigan, 592 F.3d 621, 629 (4th Cir.

2010). In assessing whether a defendant possessed a firearm in connection

with relevant drug activity, a sentencing court may consider a number of


                                     13

   Case 1:19-cr-00060-MR-WCM Document 227 Filed 08/28/21 Page 13 of 18
factors, including the type of firearm involved and the location or proximity of

the seized firearm. Id.

      Here, the Factual Basis, which Petitioner admitted is true and correct,

provides that Petitioner’s residence was equipped with a video surveillance

system with feeds viewable in the master bedroom; that investigators seized

a loaded semi-automatic firearm in a shed attached to Petitioner’s residence;

and that they found more than two kilograms of methamphetamine, $30,000

in cash, and other evidence of drug trafficking in the home. [CR Doc. 107 at

6]. The foregoing is circumstantial evidence that Petitioner possessed the

subject firearm in connection with drug activity. Petitioner has failed to

present any argument that the connection between the firearm and the drug

conspiracy was “clearly improbable” or that the weapon was unconnected to

the offense. See United States v. Mabry, 576 F. App’x 155 (4th Cir. 2014);

United States v. Buensalida, 537 F. App’x 226 (4th Cir. 2013). Accordingly,

the two-level enhancement for possession of a firearm was properly applied,

and counsel was not ineffective in failing to object to this enhancement.

      Section 3C1.1 applies if: “(1) the defendant willfully obstructed or

impeded, or attempted to obstruct or impeded, the administration of justice

with respect to the investigation, prosecution, or sentencing of the instant

offense of conviction and (2) the obstructive conduct related to (A) the


                                      14

   Case 1:19-cr-00060-MR-WCM Document 227 Filed 08/28/21 Page 14 of 18
defendant’s offense of conviction and any relevant conduct; or (B) a closely

related offense….” U.S.S.G. § 3C1.1 (2018). Obstructive conduct that

occurs prior to the start of the investigation of the offense may be covered

by this guideline “if the conduct was purposefully calculated, and likely, to

thwart the investigation or prosecution of the offense of conviction.” U.S.S.G.

§ 3C1.1, app. note 1. Examples of covered conduct include: “threatening,

intimidating, or otherwise unlawfully influencing a co-defendant, witness, or

juror, directly or indirectly, or attempting to do so….” U.S.S.G. § 3C1.1, app.

note 4(A).

      Here, the Factual Basis provides that in an attempt to have his

confession suppressed, Petitioner sent a letter to his wife from jail, asking

her to falsely claim that she and Petitioner were threatened by investigators.

[CR Doc. 107 at 8]. This is evidence of Petitioner’s attempt to thwart his own

prosecution and to influence his wife to lie to investigators or in court. See

United States v. McKoy, 844 F. App’x 637 (4th Cir. 2021). The Factual Basis

also indicates that Petitioner threatened an individual whom he believed had

cooperated with law enforcement (or at least had considered doing so). [CR

Doc. 107 at 3].    This further lends support to his efforts to thwart the

investigation and prosecution of his offense. See United States v. Wilson,

832 F. App’x 147 (4th Cir. 2020).      Both of these incidents would have


                                      15

   Case 1:19-cr-00060-MR-WCM Document 227 Filed 08/28/21 Page 15 of 18
independently warranted the obstruction of justice enhancement, and

Petitioner has failed to explain why it should not have been applied.

      In sum, the Court concludes that defense counsel was not deficient for

failing to object to these enhancements. The enhancements are supported

by the Factual Basis, and Petitioner admitted, under oath, that the Factual

Basis is true and correct. Further, there is no reasonable probability that

these objections would have succeeded had counsel raised them, as the

Factual Basis supports them by a preponderance of the evidence.

Rodriguez v. Bush, 842 F.3d 343, 346 (4th Cir. 2016) (holding that a

defendant is not prejudiced by counsel’s failure to make a meritless

objection).

      To the extent that the Petitioner suggests that counsel should have

objected to these enhancements because they were not included in the Plea

Agreement, this argument is rejected. The Plea Agreement includes several

joint recommendations by the parties, including the drug amount attributable

to Petitioner and an offense level increase for maintaining a premises for the

purpose of distributing a controlled substance.      [CR Doc. 106 at ¶ 7].

However, these recommendations were not binding on the Court and nothing

precluded the Court from concluding that additional specific offense

characteristics and enhancements apply. [See id. at ¶¶ 6, 7(e)]. Counsel


                                     16

   Case 1:19-cr-00060-MR-WCM Document 227 Filed 08/28/21 Page 16 of 18
cannot be deemed deficient for failing to raise this frivolous objection, and

there is no reasonable probability that it would have succeeded had counsel

raised it. See Rodriguez, 842 F.3d at 346.3

IV.     CONCLUSION

        For the foregoing reasons, Petitioner’s § 2255 Motion to Vacate is

denied.

        Pursuant to Rule 11(a) of the Rules Governing Section 2254 and

Section 2255 Cases, this Court declines to issue a certificate of appealability.

See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338 (2003)

(in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when

relief is denied on procedural grounds, a petitioner must establish both that

the dispositive procedural ruling is debatable and that the petition states a

debatable claim of the denial of a constitutional right).




3 Petitioner does not appear to argue that the weapon and obstruction of justice
enhancements rendered his guilty plea involuntary, as he is only seeking the vacatur and
modification of his sentence. [See Doc. 1 at 11]. Even if he were to raise such a claim,
however, it would be rejected, as any such claim is conclusively refuted by his own sworn
statements at the Rule 11 hearing regarding the accuracy of the Factual Basis, his
understanding of the PSR, and the voluntariness of his guilty plea.
                                           17

      Case 1:19-cr-00060-MR-WCM Document 227 Filed 08/28/21 Page 17 of 18
                                     ORDER

      IT IS, THEREFORE, ORDERED that Petitioner’s Motion to Vacate

under 28 U.S.C. § 2255 [Doc. 1] is DENIED and DISMISSED.

      IT IS FURTHER ORDERED that the Court declines to issue a

certificate of appealability.

      IT IS SO ORDERED.

                                Signed: August 27, 2021




                                          18

    Case 1:19-cr-00060-MR-WCM Document 227 Filed 08/28/21 Page 18 of 18
